Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 1 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 2 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 3 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 4 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 5 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 6 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 7 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 8 of 9
Case 19-13655-JNP   Doc 20   Filed 03/26/19 Entered 03/26/19 10:08:56   Desc Main
                             Document     Page 9 of 9
